DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03/03/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims and arguments have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 11/09/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogowski (US 20090282939 A1).
Regarding claim 1, Rogowski discloses  multi-piece gearwheel (see Fig. 5) having an inner core section (1’) and an outer toothed ring (2) with an external toothing (see Fig. 5), wherein the core section has intermeshing teeth (9) on and extending radially outwards from an outer circumferential surface of the core section (see Fig. 5), each of the intermeshing teeth having  an undercut (5) in a radial direction, at least one of the intermeshing teeth has a length in an axial direction that is less than a length of the outer circumferential surface of the core section in the axial direction (see Fig. 5, wherein the length of 9 in the axial direction is shorter than the length of the outer circumferential surface of 1’ in the axial direction), the axial direction being transverse to the radial direction (see Fig. 5), wherein the toothed ring has recesses (see Fig. 5, recesses in 2 where 9 is provided), which originate from an inner side of the toothed ring and extend radially outwards (see Fig. 5), wherein the recesses are at least partially complementary to the intermeshing teeth, and wherein the intermeshing teeth are received in the recesses (see Fig. 5).
Regarding claim 5, Rogowski discloses  a cross-section of the intermeshing teeth (9) tapers starting from the core section first and then widens again to form the undercut, the cross-section of the intermeshing teeth being defined in a radial plane (see Fig. 2).
Regarding claim 10, Rogowski discloses at least one of the intermeshing teeth (9) has a second undercut  (5) that is in a longitudinal section and in the axial direction (see Fig. 5).

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogowski (US 20090282939 A1) in view of Imagaki (US 20080178697 A1).
Regarding claim 2, Rogowski discloses a first plurality of the intermeshing teeth (9 on the left side of 1’) are each arranged substantially in a circumferential direction centrally and radially inwards to an associated tooth of the toothed ring (see Fig. 5). Rogowski fails to disclose a second plurality of the intermeshing teeth being each arranged substantially in the circumferential direction centrally and radially inwards to an associated tooth gap of the toothed ring. However, Imagaki teaches twice as many intermeshing teeth (see Fig. 4, there are 90 teeth of 41a) as there are external teeth (see Fig. 4, there are 45 teeth 42a). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kim with twice the number of intermeshing teeth as there is external teeth, as taught by Imagaki, to integrally couple the tooth body to the core (see paragraph [0030]); and to prevent relative movement between the tooth body and the core in the rotation direction and the tooth-width direction (see paragraph [0031]). As a result of the combination, the following limitation would necessarily result: a second plurality of the intermeshing teeth (Rogowski, 9 on the right side of 1’) being each arranged substantially in the circumferential direction centrally and radially inwards to an associated tooth gap of the toothed ring (Rogowski, gap between teeth in 2). Note: As a result of the combination of Rogowski and Imagaki, the number of intermeshing teeth 9 is twice that of the number of external teeth of 2. In other words, there is one tooth 9 for each tooth of 2 and for each gap of 2.
a number of intermeshing teeth (Imagaki, Fig. 4, there are 90 teeth of 41a) is twice as large as a number of teeth of the external toothing (Imagaki, Fig. 4, there are 45 teeth 42a).
Regarding claim 4, the combination of claim 2 elsewhere above would necessarily result in the following limitations: the first plurality of the intermeshing teeth (Rogowski, 9 on the left side of 1’), which are arranged radially inwards relative to an associated tooth, and the second plurality of the intermeshing teeth (Rogowski, 9 on the right side of 1’), which are arranged radially inwards relative to an associated tooth gap, extend differently in the radial direction (see Fig. 5, wherein the 9 on the left side of 1’ extends in the radial direction 180 degrees opposite, i.e., differently, than the 9 on the right side of 1’).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogowski (US 20090282939 A1) in view of Kim (US 20170166239 A1).
Regarding claim 6, Rogowski discloses the cross-section of the intermeshing teeth (9) in an axial view is formed substantially by a conical trapezoid tapered radially outwards (see Fig. 2). Rogowski fails to disclose the conical trapezoid to whose radial end an elliptical segment is connected. However, Kim teaches the conical trapezoid (see Fig. 4, 311) to whose radial end an elliptical segment is connected (313). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the teeth of Rogowski with an elliptical segment, as taught by Kim, to improve the formability and accuracy of the gear; increase the mechanical strength and the durability of the gear; and form a gear which can be stably used for a long time (see paragraph [0018]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogowski (US 20090282939 A1) in view of Imagaki (US 20080178697 A1) in view of Kim (US 20170166239 A1).
Regarding claim 14, Rogowski fails to disclose at least one of the first plurality of the intermeshing teeth extends in the radial direction into an associated tooth. However, Kim teaches at least one of the first plurality of the intermeshing teeth (see Fig. 5, 311) extends in the radial direction into an associated tooth (320a). It would have been obvious to one having ordinary skill in the art as of .

Claim 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koop (US 20190093748 A1) in view of Kim (US 20170166239 A1).
Regarding claim 15, Koop discloses a multi-piece gearwheel (see Fig. 3, 14), comprising: an outer toothed ring (16) having recesses (see Fig. 4b, 29) and external teeth (19); and an inner core section (22) having intermeshing teeth (see Fig. 4e, wherein two teeth 27 are shown) that extend in a radial direction into the recesses (see Fig. 4e, wherein each tooth 27 extends radially and axially), a first plurality of the intermeshing teeth (see Fig. 4d, 4e, every other upper 27 in the circumferential direction) extending further in the radial direction than a second plurality of the intermeshing teeth (see Fig. 4d, 4e, every other lower 27 in the circumferential direction not part of the first plurality of intermeshing teeth). Koop fails to disclose at least one of the intermeshing teeth having an indentation in a circumferential direction that forms an undercut between two radially adjacent portions of the at least one of the intermeshing teeth. However, Kim teaches at least one of the intermeshing teeth (see Fig. 4, 311) having an indentation (see Fig. 4, indentation above 313) in a circumferential direction that forms an undercut between two radially adjacent portions of the at least one of the intermeshing teeth (313 and the rest of 311). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Koop with at least one of the intermeshing teeth to have an indentation forming an undercut, as taught by Kim, to improve the formability and accuracy of the gear; increase the mechanical strength and the durability of the gear; and form a gear which can be stably used for a long time (see paragraph [0018]).
Regarding claim 18, the combination of claim 15 elsewhere above would necessarily result in the following limitations: a circumferential width of each intermeshing tooth (Kim, Fig. 4, circumferential width of 311) inwardly tapers starting from the inner core section first (Kim, Fig. 4, upper portion of 311 in the figure) and then widens again to form the undercut (Kim, Fig. 4, indentation above 313).

Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koop (US 20190093748 A1) in view of Kim (US 20170166239 A1) and Imagaki (US 20080178697 A1).
Regarding claim 16, Koop discloses the outer toothed ring (16) has a plurality of tooth gaps (gaps between 19), each tooth gap being between two circumferentially adjacent external teeth (19). Koop fails to disclose each intermeshing tooth of the first plurality of intermeshing teeth being circumferentially aligned with and extending in the radial direction into an associated external tooth of the outer toothed ring, each intermeshing tooth of the second plurality of intermeshing teeth being circumferentially aligned with and extending in the radial direction toward an associated tooth gap of the outer toothed ring. However, Imagaki teaches twice as many intermeshing teeth (see Fig. 4, there are 90 teeth of 41a) as there are external teeth (see Fig. 4, there are 45 teeth 42a). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Koop with twice the number of intermeshing teeth as there is external teeth, as taught by Imagaki, to integrally couple the tooth body to the core (see paragraph [0030]); and to prevent relative movement between the tooth body and the core in the rotation direction and the tooth-width direction (see paragraph [0031]). As a result of the combination, the following limitation would necessarily result: each intermeshing tooth of the first plurality of intermeshing teeth (Koop, Fig. 4d, 4e, every other upper 27 in the circumferential direction) being circumferentially aligned with and extending in the radial direction into an associated external tooth (Koop, 19) of the outer toothed ring (Koop, 16), each intermeshing tooth of the second plurality of intermeshing teeth (Koop, Fig. 4d, 4e, every other lower 27 in the circumferential direction not part of the first plurality of intermeshing teeth) being circumferentially aligned with and extending in the radial direction toward an associated tooth gap (Koop, gaps between 19) of the outer toothed ring (Koop, 16). Note: the combination of Koop and Imagaki would result in twice the number of intermeshing teeth as external teeth. In other words, the combination would result in an intermeshing tooth for every external tooth and for every tooth gap.
Regarding claim 17, Koop fails to disclose the intermeshing teeth outnumber the external teeth by a margin of 2 to 1. However, Imagaki teaches the intermeshing teeth (see Fig. 4, there are 90 teeth of 41a) outnumber the external teeth (see Fig. 4, there are 45 teeth 42a) by a margin of 2 to 1 (see Fig. .

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658